DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 9/27/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 9/27/2019, 2/12/2020, and 5/7/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation, “between the times when the second processing circuit …”.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being anticipated by Claims 1-20 of copending Application No. 16/942,195. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is rejected as being unpatentable over the claims of the copending application.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the copending application and instant application.  
Instant application: 16/585,108
copending Application No. 16/942,195
Claim 1:  
1. A processing system, configured to operate in a first power domain, the processing system comprising: 















a first memory configured to store sound data detected by a microphone; a memory access circuit configured to transfer the sound data to a second memory according to a first command, in order to store the sound data as voice data; and 



a first processing circuit configured to output a second command according to a human voice detection signal, wherein the second command is for enabling a second processing circuit, in order to determine whether the voice data in the second memory matches a predetermined voice command, 








one of the first processing circuit and the second processing circuit is configured to output the first command, the second processing circuit is configured to operate in a second power domain, and a power consumption to which the first power domain corresponds is lower than a power consumption to which the second power domain corresponds.
Claim 1: 
1. A dynamic speech recognition method, comprising:

performing a first stage:
detecting sound data by using a digital microphone and storing the sound data in a first memory;
generating a human voice detection signal in response to detecting a human voice from the sound data; and
determining, by using a first processing circuit and according to a total effective data volume, a transmission bit rate of the digital microphone and a recognition interval time, to selectively perform a second stage or a third stage;

performing the second stage:

outputting, by the first processing circuit, a first command to a second processing circuit, and instructing, by the second processing circuit, according to the first command, a memory access circuit to transfer the sound data to a second memory to store the sound data as speech data; and
performing the third stage:


outputting, by the first processing circuit, a second command to the second processing circuit, instructing, by the second processing circuit, according to the second command, the memory access circuit to transfer the sound data to the second memory to store the sound data as the speech data, and determining, by the second processing circuit, whether the speech data in the second memory matches a predetermined speech command.

Claim 4.

4. The dynamic speech recognition method according to claim 3, wherein the recognition interval time depends on a budget, when the budget is less than or equal to a target average power consumption*a previous cycle time*⅓, the recognition interval time being 2 seconds; when the budget is greater than the target average power consumption*the previous cycle time*⅓ and less than or equal to the target average power consumption*the previous cycle time*⅔, the recognition interval time being 1.5 seconds; and when the budget is greater than the target average power consumption*the previous cycle time*⅔, the recognition interval time being 1 second.



With respect to the dependent claims, each of the claims maps to a corresponding dependent claim of the copending application or are found within the scope of the independent claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS (US 2014/0257821 A1), and further in view of LEAPAULOUX (US 2018/0025732 A1).

REGARDING CLAIM 1, ADAMS discloses a processing system, configured to operate in a first power domain, the processing system comprising: 
a first memory configured to store sound data (ADAMS Fig. 1 – “Memory Element 20; Audio Buffer 18; Envelope Buffer 28”; Par 15 – “A direct memory access (DMA) controller 16 may facilitate storing the first data in an audio buffer 18 of memory element 20. As used herein, the term “audio buffer” includes a buffer (e.g., circular buffer) configured to store the first data from sensor 12. “Data,” as used herein in this specification, refers to values of quantitative items, such as the digital signals from ADC 14.”) detected by a microphone (ADAMS Fig. 1 – “Mic 12”; Par 15 – “System 10 includes a sensor 12 (e.g., a microphone or mic) that captures natural signals (e.g., auditory signals, optical signals, etc.) and converts them into analog signals (e.g., voltage signal, current signal).”); 
a memory access circuit (ADAMS Fig. 1 – “DAM Controller 16”) configured to transfer the sound data [second memory] register (ADAMS Par 20 – “A processor 30 may communicate with memory element 20 via DMA controller 16. For example, processor 30 may initiate a read operation with DMA controller 16, which starts the memory access process. DMA controller 16 can generate addresses and initiate memory read or write cycles. DMA controller 16 can contain several registers that can be written and read by processor 30.”) according to a first command, in order to store the sound data as voice data (ADAMS Fig. 2 – “Read Signal Buffer, Perform Voice-Trigger Detection Algorithm 56”; Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm). Any suitable voice activity detection algorithms can be used as a trigger to activate an automatic speech recognition module (e.g., of a mobile device or other larger system of which system 10 is a part)”; In other words, the audio signal read from the buffer contains the speech data for keyword matching; thus, the read audio data are temporarily stored as voice data.); and 
a first processing circuit configured to output a second command (ADAMS Fig. 5 – “Execute Keyword Matching Algorithm on Data Samples 154”; Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm).”) according to a human voice detection signal (ADAMS Fig. 2 – “Speech Signal 40; Onset of Voice 52”; Par 27 – “The onset of voice 52 may cause a change in data in envelope buffer 28, as evidenced by output of envelope detector 42. At timer output 44(3), processor 30 may perform activity 54, including reading envelope buffer 28 and executing VAD algorithms on the data stored in envelope buffer 28. The VAD algorithms would indicate that a VAD event has been detected.”), 
wherein the second command is for enabling a second processing circuit (ADAMS Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm). Any suitable a trigger to activate an automatic speech recognition module (e.g., of a mobile device or other larger system of which system 10 is a part).”; Par 32 – “If the keyword is detected, processor 30 may stop further sampling of data and proceed to activate other components of the larger system (e.g., mobile device, remote control, computer, etc.) of which system 10 may be a part.”), 
in order to determine whether the voice data in the second memory matches a predetermined voice command, one of the first processing circuit and the second processing circuit is configured to output the first command (ADAMS Fig. 2 – “Read Signal Buffer, Perform Voice-Trigger Detection Algorithm 56”; Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm). Any suitable voice activity detection algorithms can be used as a trigger to activate an automatic speech recognition module (e.g., of a mobile device or other larger system of which system 10 is a part)”; In other words, the audio signal read from the buffer contains the speech data for keyword matching.), 
the second processing circuit is configured to operate in a second power domain, and a power consumption to which the first power domain corresponds is lower than a power consumption to which the second power domain corresponds (ADAMS Par 12 – “In general, VCDs, such as cell-phones, provide for always-on monitoring of the external sound field, so that the VCD can emerge from “stand by” mode on a voice command.”; Par 14 – “The processor may be set to wake up periodically from an idle state (e.g., processor state wherein the processor uses low power and it is not executing any applications; can be also called standby mode, low-power mode, or sleep mode) and check the circular buffer to determine if any activity has occurred. In the idle state, various circuits and portions of the processor can be turned off.”; Par 32 – “At 156, a determination may be made whether any keyword is detected. If the keyword is detected, processor 30 may stop further sampling of data and proceed to activate other components of the larger system (e.g., mobile device, remote control, computer, etc.) of which system 10 may be a part.”).
ADAMS does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead. In a broad sense, a register is a memory; however, Examiner provides LEPAULOUX for the clarification of the rejection. 

LEPAULOUX explicitly discloses the [square-bracketed] limitations. LEPAULOUX discloses a method/system for classifying speech signal comprising:
a first memory configured to store sound data (LEPAULOUX Fig. 8 – “Buffer 404; Activity and Voice Detection only 200ms buffer”) detected by a microphone (LEPAULOUX Fig. 8 – “Mic 852”; Par 78 – “The low power audio monitoring unit 802 receives an audio signal 806 from a microphone 852 and provides detected audio to a buffer 804 for buffering 200 ms samples.”); 
a memory access circuit configured to transfer the sound data [second memory] (LEPAULOUX Fig. 8 – “SPI - > Buffer; Keyword detection and Verification 3s buffer”) according to a first command, in order to store the sound data as voice data (LEPAULOUX Par 78 – “The 200 ms samples comprise detected audio/voice activity and are passed from the buffer 404 to the multicore processor 850 using a serial port interface, for example. The multicore processor may be provided with an ARM architecture. An example processor includes the Cortex A57. The multicore processor 850 has an audio hub 852 and an application processor 854. The audio hub provides always on keyword detection verification and comprises a 3 second buffer.”; Pars 81-82 – “The voice recognition system may be configured to provide functionality such as: voice activation, like ‘OK GOOGLE™’”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ADAMS to include a second memory, as taught by LEPAULOUX.


REGARDING CLAIM 2, ADAMS in view of LEPAULOUX discloses the processing system of claim 1, further comprises: a voice activity detection circuit (ADAMS Par 18 – “In various embodiments, envelope detector 24 may form a part of a voice activity detector (VAD). In some embodiments, VAD may be implemented partly in hardware (e.g., envelope detector 24) and partly in software, which may be imbedded in envelope detector 24, and/or implemented separately from envelope detector 24”) configured to output the human voice detection signal according to the sound data (ADAMS Fig. 3 – “Detect Activity 114 -> Read Audio Buffer 116”; Par 29 – “At 114, a determination may be made whether any voice (or other) activity is detected. If no activity is detected, the operations may revert to 106. If activity is detected, at 116, processor 30 may read audio buffer 18.”; Fig. 4; Par 31 – “At 140, a determination may be made whether the threshold has been exceeded. If not, the process may end. If the threshold has been met or exceeded, at 142, a conclusion may be made that an onset of voice signal has been detected.”).

REGARDING CLAIM 5, ADAMS in view of LEPAULOUX discloses the processing system of claim 1, wherein the first processing circuit outputs the first command (ADAMS Fig. 2 – “Read Signal Buffer, Perform Voice-Trigger Detection Algorithm 56”; Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm). Any suitable voice activity detection algorithms can be used as a trigger to activate an automatic speech recognition module (e.g., of a mobile device or other larger system of which system 10 is a part)”), the predetermined voice command comprises a plurality of keywords (ADAMS Par 25 – “Processor 30 may read the first data from audio buffer 18 to determine a match with one or more keywords from a set of stored potential keywords (e.g., “start” “on” etc.). If the keyword is detected, processor 30 may signal other components in system 10 to take some action, or processor 30 may execute some other task that is appropriate to control system 10.”), and the first processing circuit is configured to output the second command to enable the second processing circuit at least once, in order to determine whether the voice data comprises the plurality of keywords (ADAMS Fig. 5 – “Execute Keyword Matching Algorithm on Data Samples 154”; Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm). Any suitable voice activity detection algorithms can be used as a trigger to activate an automatic speech recognition module (e.g., of a mobile device or other larger system of which system 10 is a part).”; Par 32 – “If the keyword is detected, processor 30 may stop further sampling of data and proceed to activate other components of the larger system (e.g., mobile device, remote control, computer, etc.) of which system 10 may be a part.”).


REGARDING CLAIM 6, ADAMS in view of LEPAULOUX discloses the processing system of claim 5, wherein a predetermined time is present between the times (ADAMS Par 23 – “A timer 32 may periodically interrupt processor 30 and cause processor 30 to wake up, read envelope buffer 28, and execute voice activity detection algorithms on the data stored in envelope buffer 28.”; Par 26 – “On each “tick” (e.g., timer output 44(1), 44(2), 44(3), etc.) of timer 32, processor 30 may wake up and perform various activities 46. For example, processor 30 may perform activity 48 at timer output 44(1). Activity 48 may include reading envelope buffer 28 and executing VAD algorithms on the data stored in envelope buffer 28.”) when the second processing circuit is successively enabled twice (ADAMS Par 25 – “If the keyword is not found, processor 30 may return to the idle state and wait for another VAD event (e.g., onset of auditory signal). Any suitable keyword detection algorithm may be used within the broad scope performing a voice-trigger matching algorithm (e.g., keyword matching algorithm). Any suitable voice activity detection algorithms can be used as a trigger to activate an automatic speech recognition module (e.g., of a mobile device or other larger system of which system 10 is a part).”; ADAMS teaches checking for voice activity periodically. So, when the second processing circuit (larger system) is invoked for the first time to check the keyword, it may decide the keyword is NOT present, so waits for next cycle (Par 25 wait for another VAD event).  Thus, the second processing circuit may be invoked for the second time after a predetermined time.).


REGARDING CLAIM 7, ADAMS in view of LEPAULOUX discloses the processing system of claim 5, wherein when the second processing circuit is first enabled by the second command, the second process circuit is not configured to determine whether the voice data matches the predetermined voice command (ADAMS Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm). Any suitable voice activity detection algorithms can be used as a trigger to activate an automatic speech recognition module (e.g., of a mobile device or other larger system of which system 10 is a part).”; Par 32 – “If the keyword is detected, processor 30 may stop further sampling of data and proceed to activate other components of the larger system (e.g., mobile device, remote control, computer, etc.) of which system 10 may be a part.”; Par 25 – “If the keyword is detected, processor 30 may signal other components in system 10 to take some action, or processor 30 may execute some other task that is appropriate to control system 10.”; In other words, ADAMS teaches the second processor (a larger system/other components) may be invoked to perform a task (Par 32 – “take some .


REGARDING CLAIM 8, ADAMS in view of LEPAULOUX discloses the processing system of claim 5, wherein when the second processing circuit is first enabled by the second command (ADAMS Par 32 – “If the keyword is detected, processor 30 may stop further sampling of data and proceed to activate other components of the larger system (e.g., mobile device, remote control, computer, etc.) of which system 10 may be a part.”), the memory access circuit is enabled by the first command at least twice (ADAMS Par 23 – “A timer 32 may periodically interrupt processor 30 and cause processor 30 to wake up, read envelope buffer 28, and execute voice activity detection algorithms on the data stored in envelope buffer 28.”; Par 26 – “On each “tick” (e.g., timer output 44(1), 44(2), 44(3), etc.) of timer 32, processor 30 may wake up and perform various activities 46. For example, processor 30 may perform activity 48 at timer output 44(1). Activity 48 may include reading envelope buffer 28 and executing VAD algorithms on the data stored in envelope buffer 28.”; Par 25 – “If the keyword is not found, processor 30 may return to the idle state and wait for another VAD event (e.g., onset of auditory signal). Any suitable keyword detection algorithm may be used within the broad scope of the embodiments of system 10.”; ADAMS teaches second processor is invoked to perform a task (Par 32 – “take some actions”). Thus, when a user speaks “ummmmm start!”, the first command is executed twice on the first processor for detecting voice (VAD) before the second command is executed on the second processor to perform the task, “start”.).


REGARDING CLAIM 10, ADAMS in view of LEPAULOUX discloses the processing system of claim 1.
LEPAULOUX further discloses wherein the second processing circuit is a single core processing circuit of a multi-core processor (LEPAULOUX Par 78 – “The voice recognition system 800 comprises a smart audio amplifier 801 and a multicore processor 850. The smart audio amplifier has a low power audio monitoring (LPAM) unit 802 which may be implemented in hardware and firmware and corresponds to the first processor and the first stage of the second processor described with reference to previous examples. The low power audio monitoring unit 802 receives an audio signal 806 from a microphone 852 and provides detected audio to a buffer 804 for buffering 200 ms samples. The 200 ms samples comprise detected audio/voice activity and are passed from the buffer 404 to the multicore processor 850 using a serial port interface, for example. The multicore processor may be provided with an ARM architecture. An example processor includes the Cortex A57. The multicore processor 850 has an audio hub 852 and an application processor 854.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ADAMS to include a single core of a multi-core processor, as taught by LEPAULOUX.
One of ordinary skill would have been motivated to include a single core of a multi-core processor, in order to improve the efficiency of the system (LEPAULOUX Par 36).

Claim 11 is a method similar to Claim1; thus, it is rejected under the same rationale.

Claim 12 is a method similar to Claim 5; thus, it is rejected under the same rationale.

Claim 13 is a method similar to Claim 6; thus, it is rejected under the same rationale.

Claim 14 is a method similar to Claim 7; thus, it is rejected under the same rationale.

REGARDING CLAIM 15, ADAMS in view of LEPAULOUX discloses the voice detection method of claim 12, wherein the sound data is transferred to the second memory by a memory access circuit (ADAMS Par 20 – “A processor 30 may communicate with memory element 20 via DMA controller 16. For example, processor 30 may initiate a read operation with DMA controller 16, which starts the memory access process. DMA controller 16 can generate addresses and initiate memory read or write cycles. DMA controller 16 can contain several registers that can be written and read by processor 30.”), and when the second processing circuit is first enabled by the second command (ADAMS Par 32 – “If the keyword is detected, processor 30 may stop further sampling of data and proceed to activate other components of the larger system (e.g., mobile device, remote control, computer, etc.) of which system 10 may be a part.”), the memory access circuit is enabled by the first command at least twice (ADAMS Par 23 – “A timer 32 may periodically interrupt processor 30 and cause processor 30 to wake up, read envelope buffer 28, and execute voice activity detection algorithms on the data stored in envelope buffer 28.”; Par 26 – “On each “tick” (e.g., timer output 44(1), 44(2), 44(3), etc.) of timer 32, processor 30 may wake up and perform various activities 46. For example, processor 30 may perform activity 48 at timer output 44(1). Activity 48 may include reading envelope buffer 28 and executing VAD algorithms on the data stored in envelope buffer 28.”; Par 25 – “If the keyword is not found, processor 30 may return to the idle state and wait for another VAD event (e.g., onset of auditory signal). Any suitable keyword detection algorithm may be used within the broad scope of the embodiments of system 10.”; ADAMS teaches second processor is invoked to perform a task (Par 32 – “take some actions”). Thus, when a user speaks “ummmmm start!”, the first command is executed twice on the first processor for detecting voice (VAD) before the second command is executed on the second processor to perform the task, “start”.).

Claim 19 is a method similar to Claim 10; thus, it is rejected under the same rationale.

Claim 20 is a method similar to Claim 2; thus, it is rejected under the same rationale.




Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS (US 2014/0257821 A1) in view of LEAPAULOUX (US 2018/0025732 A1), and further in view of STRAUSS (US 2002/0116186 A1).

REGARDING CLAIM 3, ADAMS in view of LEPAULOUX discloses the processing system of claim 1. ADAMS further discloses wherein when the first processing circuit receives the human voice detection signal (ADAMS Fig. 2 – “Speech Signal 40; Onset of Voice 52”; Par 27 – “The onset of voice 52 may cause a change in data in envelope buffer 28, as evidenced by output of envelope detector 42. At timer output 44(3), processor 30 may perform activity 54, including reading envelope buffer 28 and executing VAD algorithms on the data stored in envelope buffer 28. The VAD algorithms would indicate that a VAD event has been detected.”), the one of the first processing circuit and the second processing circuit is configured to output the first command (ADAMS Par 20 – “A processor 30 may communicate with memory element 20 via DMA controller 16. For example, processor 30 may initiate a read operation with DMA controller 16, which starts the memory access process. DMA controller 16 can generate addresses and initiate memory read or write cycles. DMA controller 16 can contain several registers that can be written and read by processor 30.”) [after a predetermined delay time] (ADAMS Fig. 4 – “Condition met for predetermined number of clock cycles? 134”; Par 31 – “Otherwise, if the normalized envelope is not less than the negative peak value, at 134, a determination may be made whether the condition at 130 has been met for a predetermined number of clock cycles. If not, the process may end. If the condition at 130 has been met for a predetermined number of clock cycles, at 136, the stored negative peak value may be incremented by a fixed amount.”).
ADAMS implicitly suggests the [squared-bracketed] limitations. In other words, ADAMS teaches checking the peak values for a predetermined duration, where the peak values of the envelope have to be bigger than a threshold (e.g., stored negative peak value) for the predetermined duration.  A large peak value suggests a voice activity, and after the very first peak value is detected (e.g., above the threshold), the successive peak values are monitored for a predetermined duration, which causes a predetermined delay time.  Although ADAMS implicitly suggests the [squared-bracketed] limitations, Examiner provides STRAUSS for the clarification of the rejection.

STRAUSS teaches the [square-bracketed] limitations. STRAUSS discloses a method/system for voice activity detection wherein when the first processing circuit receives the human voice detection signal (STRAUSS Par 150 – “In the same manner, the Speech Kick In looks for a set number of consecutive frames (e.g. three consecutive frames) where the Interim VAD flag has been declared to be 1 (going from silence to speech) before setting the Voice Activity Detection (VAD) Flag to 1.  This ensures that a spurious declaration of speech is not made while transitioning from silence to speech.”), the one of the first processing circuit and the second processing circuit is configured to output the (STRAUSS Par 150 – “In the same manner, the Speech Kick In looks for a set number of consecutive frames (e.g. three consecutive frames) where the Interim VAD flag has been declared to be 1 (going from silence to speech) before setting the Voice Activity Detection (VAD) Flag to 1.  This ensures that a spurious declaration of speech is not made while transitioning from silence to speech.”).

One of ordinary skill would have been motivated to include outputting a command after a predetermined delay, in order to ensure a spurious declaration of speech is not made (STRAUSS Par 150).


REGARDING CLAIM 4, ADAMS in view of LEPAULOUX discloses the processing system of claim 1, wherein when the first processing circuit receives the human voice detection signal (ADAMS Fig. 2 – “Speech Signal 40; Onset of Voice 52”; Par 27 – “The onset of voice 52 may cause a change in data in envelope buffer 28, as evidenced by output of envelope detector 42. At timer output 44(3), processor 30 may perform activity 54, including reading envelope buffer 28 and executing VAD algorithms on the data stored in envelope buffer 28. The VAD algorithms would indicate that a VAD event has been detected.”), the first processing circuit is configured to output the second command (ADAMS Fig. 5 – “Execute Keyword Matching Algorithm on Data Samples 154”; Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm).”) [after a predetermined delay time] (ADAMS Fig. 4 – “Condition met for predetermined number of clock cycles? 134”; Par 31 – “Otherwise, if the normalized envelope is not less than the negative peak value, at 134, a determination may be made whether the condition at 130 has been met for a predetermined number of clock cycles. If not, the process may end. If the condition at 130 has been met for a predetermined number of clock cycles, at 136, the stored negative peak value may be incremented by a fixed amount.”).
ADAMS implicitly suggests the [squared-bracketed] limitations. In other words, ADAMS teaches checking the peak values for a predetermined duration, where the peak values of the [squared-bracketed] limitations, Examiner provides STRAUSS for the clarification of the rejection.

STRAUSS teaches the [square-bracketed] limitations. STRAUSS discloses a method/system for voice activity detection wherein when the first processing circuit receives the human voice detection signal (STRAUSS Par 150 – “In the same manner, the Speech Kick In looks for a set number of consecutive frames (e.g. three consecutive frames) where the Interim VAD flag has been declared to be 1 (going from silence to speech) before setting the Voice Activity Detection (VAD) Flag to 1.  This ensures that a spurious declaration of speech is not made while transitioning from silence to speech.”), the first processing circuit is configured to output the  (STRAUSS Par 150 – “In the same manner, the Speech Kick In looks for a set number of consecutive frames (e.g. three consecutive frames) where the Interim VAD flag has been declared to be 1 (going from silence to speech) before setting the Voice Activity Detection (VAD) Flag to 1.  This ensures that a spurious declaration of speech is not made while transitioning from silence to speech.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ADAMS in view of LEPAULOUX to include outputting a command after a predetermined delay, as taught by STRAUSS.
One of ordinary skill would have been motivated to include outputting a command after a predetermined delay, in order to ensure a spurious declaration of speech is not made (STRAUSS Par 150).


Claim 16 is a method similar to Claim 3; thus, it is rejected under the same rationale.

REGARDING CLAIM 17, ADAMS in view of LEPAULOUX discloses the voice detection method of claim 11, wherein outputting the second command comprises: outputting, by the first processing circuit, the second command (ADAMS Fig. 5 – “Execute Keyword Matching Algorithm on Data Samples 154”; Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm).”) [after a predetermined delay time] (ADAMS Fig. 4 – “Condition met for predetermined number of clock cycles? 134”; Par 31 – “Otherwise, if the normalized envelope is not less than the negative peak value, at 134, a determination may be made whether the condition at 130 has been met for a predetermined number of clock cycles. If not, the process may end. If the condition at 130 has been met for a predetermined number of clock cycles, at 136, the stored negative peak value may be incremented by a fixed amount.”) when the first processing circuit receives the human voice detection signal (ADAMS Fig. 2 – “Speech Signal 40; Onset of Voice 52”; Par 27 – “The onset of voice 52 may cause a change in data in envelope buffer 28, as evidenced by output of envelope detector 42. At timer output 44(3), processor 30 may perform activity 54, including reading envelope buffer 28 and executing VAD algorithms on the data stored in envelope buffer 28. The VAD algorithms would indicate that a VAD event has been detected.”).
ADAMS implicitly suggests the [squared-bracketed] limitations. In other words, ADAMS teaches checking the peak values for a predetermined duration, where the peak values of the envelope have to be bigger than a threshold (e.g., stored negative peak value) for the predetermined duration.  A large peak value suggests a voice activity, and after the very first peak value is detected (e.g., above the threshold), the successive peak values are monitored for a predetermined duration, which causes a predetermined delay time.  Although ADAMS [squared-bracketed] limitations, Examiner provides STRAUSS for the clarification of the rejection.

STRAUSS teaches the [square-bracketed] limitations. STRAUSS discloses a method/system for voice activity detection comprising outputting, by the first processing circuit, the second command [after a predetermined delay time] (STRAUSS Par 150 – “In the same manner, the Speech Kick In looks for a set number of consecutive frames (e.g. three consecutive frames) where the Interim VAD flag has been declared to be 1 (going from silence to speech) before setting the Voice Activity Detection (VAD) Flag to 1.  This ensures that a spurious declaration of speech is not made while transitioning from silence to speech.”) when the first processing circuit receives the human voice detection signal (STRAUSS Par 150 – “In the same manner, the Speech Kick In looks for a set number of consecutive frames (e.g. three consecutive frames) where the Interim VAD flag has been declared to be 1 (going from silence to speech) before setting the Voice Activity Detection (VAD) Flag to 1.  This ensures that a spurious declaration of speech is not made while transitioning from silence to speech.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ADAMS in view of LEPAULOUX to include outputting a command after a predetermined delay, as taught by STRAUSS.
One of ordinary skill would have been motivated to include outputting a command after a predetermined delay, in order to ensure a spurious declaration of speech is not made (STRAUSS Par 150).





Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ADAMS (US 2014/0257821 A1) in view of LEAPAULOUX (US 2018/0025732 A1), and further in view of LINDAHL (US 2015/0106085 A1).

REGARDING CLAIM 9, ADAMS in view of LEPAULOUX discloses the processing system of claim 1.
Both ADAMS and LEPAULOUX teach the memories and buffers, but they do not explicitly teach the types of the memories.
LINDAHL discloses a method/system for speech recognition wake-up of a device, wherein the first memory is a static random access memory, and the second memory is a dynamic random access memory (LINDAHL Par 44 – “Memory 215 may offer both short-term and long-term storage and may in fact be divided into several units (including units located within the same integrated circuit die as one of the processors 220, 225).  Memory 215 may be volatile, such as static random access memory (SRAM) and/or dynamic random access memory (DRAM).  Memory 215 may provide storage of computer readable instructions, data structures, software applications, and other data for the portable electronic device 200.  Such data can be loaded from storage 210 or transferred from a remote server over a wireless network.  Memory 215 may also include cache memory, such as a cache located in one or both of the processors 
220, 225.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of ADAMS in view of LEPAULOUX to include a SRAM and a DRAM, as taught by LINDAHL.
One of ordinary skill would have been motivated to include a SRAM and a DRAM, in order to enable a system to efficiently access data (LINDAHL Par 44).

Claim 18 is a method similar to Claim 9; thus, it is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659